ORDER
PER CURIAM.
Industrial Testing Laboratories, Inc. (ITL) appeals from the trial court’s judg*607ment1 granting a motion for summary-judgment filed by Thermal Science, Inc. (TSI) on ITL’s damages claim for “fraud and misrepresentation.” In its only point on appeal, ITL argues the trial court erred in granting TSI’s motion for summary judgment because the undisputed material facts established that as a result of TSI’s false and fraudulent representations and ITL’s reliance thereon, ITL: (1) was charged with the federal crime of aiding and abetting the submission of a false report under the Nuclear Regulatory Act; (2) was assessed a fine of $150,000 upon its entry of a plea of guilty; and (3) lost clients and had a significantly reduced value due to its tarnished reputation.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).

. TSI’s motion for summary judgment only addressed ITL's claim and did not raise issues regarding TSI’s two-count counterclaim. The trial court’s original judgment did not address TSI’s counterclaim. Subsequently, the trial court entered a judgment pursuant to Rule 74.01(b) indicating "there was no just reason for delay regarding its [original] Order and Judgment and that such Order and Judgment was final for purposes of appeal....” TSI's counterclaim is therefore not before this Court on appeal.